Title: To John Adams from Peter Turner, 25 September 1799
From: Turner, Peter
To: Adams, John



May it please your Excellency,
East Greenwich Septr. 25th. 1799

On information that a military Hospital was to be established at Newport I have represented to the Secy. of the Navy certain pretensions, which I think I have, to superintend it. I have been longer a Surgeon in my Countrys service than any Other man in this State. I have served with reputation as Surgeon to the 1st. Rhode Island Batallion (in the revolutionary War) 4 Campaigns—In the sea service One—have been occupied in the Practice 30 years—either Public or private & having Assisted all I could to the procuring the liberty of my Country—Am ambitious of shewing my Attachment to it by Serving as principal in the Hospital contemplated at Rhode Island—
I have not the Honor of being known to your Excellency but flatter myself that I can procure satisfactory recommendations, if any are needed & beg leave to Solicit your, Excellency, notice & Patronage in the Appointment.
Have the honor to be your Excellencys very Obedient / Humble Servant

Peter Turner